818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Willie SMITH, Plaintiff--Appellant,v.Perry H. HILLIARD, Superintendent; North Carolina Departmentof Correction;  T.  C.  Smiley, Assistant Superintendent;Officer Flemming; Unit Nurse;  James Woodard;  Rae McNamara;Frank O. Gunter;  A.  K.  Pruitt, Superintendent;  OfficerLong;  Officer Fitz;  Nancy Lowe, Superintendent;  RandyCrocker, Defendants--Appellees.
No. 86-7704.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1987.Decided April 27, 1987.

Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
James Willie Smith, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from an order denying relief under 42 U.S.C. Sec.l983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Smith v. Hilliard, C/A Nos. 83-1302-CRT, 83-1318-CRT and 84-162-CRT (E.D.N.C., Sept. 18, 1986).


2
AFFIRMED.